Fourth Court of Appeals
                                         San Antonio, Texas
                                                August 8, 2016

                                             No. 04-16-00507-CV

                         IN RE RYDER INTEGRATED LOGISTICS, INC.
                            and Ryder Integrated Logistics of Texas, LLC

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On August 8, 2016, Relators filed a petition for writ of mandamus and emergency motion
to stay. The court has considered the petition and is of the opinion that Relators are not entitled
to the relief sought. Accordingly, the petition for writ of mandamus and emergency motion to
sty are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on August 8, 2016.

                                                              _________________________________
                                                              Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2016.



                                                              ___________________________________
                                                              Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2010-CI-03779, styled Denise Molina and George Duzane, Co-
Conservators of Rafael "Ralph" Molina, and Rafael "Ralph" Molina v. Ryder Integrated Logistics, Inc., Ryder
Integrated Logistics of Texas, LLC and Ernesto Solis, Lucila Solis, Sonia Martin Solis, Sonia Martin Solis and Elija
Angel Solis, And Roberto Solis, Jr., Legal Heirs of the Estate of Roberto Solis, Sr., pending in the 166th Judicial
District Court, Bexar County, Texas, the Honorable Michael E. Mery presiding.
.